                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

MICHELLE MITCHELL,

                          Plaintiff,

v.                                                                            No. 1:18-cv-00136-KRS

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

                          Defendant.


                    ORDER FOR THE AWARD OF ATTORNEY FEES
                  PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT

        THIS MATTER comes before the Court upon Plaintiff’s unopposed1 Motion for

Attorney Fees Pursuant to the Equal Access to Justice Act, (Doc. 25), filed February 28, 2019.

The Court, being fully advised in the premises, FINDS that the motion is well-taken and should

be GRANTED.

        IT IS, THEREFORE, ORDERED that the motion is GRANTED and Plaintiff is

awarded $ 6,680.20 in attorney fees pursuant to the Equal Access to Justice Act (“EAJA”), 28

U.S.C. § 2412(d). See Astrue v. Ratliff, 560 U.S. 586, 591-93 (2010) (EAJA fees are paid to the

prevailing party, not the attorney). Payment of this amount shall constitute a complete release

from and bar to any and all claims Plaintiff may have relating to EAJA fees in connection with

this action. The parties further agree that the EAJA award is without prejudice to Plaintiff’s

attorney’s right to seek attorney fees pursuant to 42 U.S.C. § 406(b), subject to the offset

provisions of the EAJA. See 28 U.S.C. § 2412(c)(1) (2006).


1
 On March 12, 2019, the Commissioner filed a Response to Plaintiff’s Motion for Attorney Fees, (Doc. 26),
wherein she stated that she does not object to Plaintiff’s motion.
       IT IS FURTHER ORDERED that, if Plaintiff’s counsel receives attorney fees under

both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund

the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).




                                            KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE
